Opinion issued January 9, 2003












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-01045-CR
____________

FREDDIE SANCHEZ, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 180th District Court
Harris County, Texas
Trial Court Cause No. 886307



MEMORANDUM  OPINION
	Appellant, Freddie Sanchez, was convicted by a jury of aggravated robbery. 
The jury assessed punishment at 12 years' confinement.  We affirm.
	Appellant's court-appointed counsel filed a brief concluding that the appeal
is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds of error to be advanced.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim.
App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.--Houston [1st Dist.]
1992, pet. ref'd).
	Counsel certifies that the brief was delivered to appellant, who was advised
of his right to examine the appellate record and file a pro se brief.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30 days have passed,
and appellant has not filed a pro se brief.  We have carefully reviewed the record and
counsel's brief.  We find no reversible error in the record, and agree that the appeal
is wholly frivolous.
	We affirm the judgment. (1) 
PER CURIAM

Panel consists of Chief Justice Radack and Justices Nuchia and Jennings.
Do not publish.  Tex. R. App. P. 47.
1.    	Appellant's counsel has a duty to inform appellant of the result of this appeal
and also to inform appellant that he may, on his own, pursue discretionary
review in the Texas Court of Criminal Appeals.  See Ex parte Wilson, 956
S.W.2d 25, 27 (Tex. Crim. App. 1997).